UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – QSB/A Amendment No. 1 [mark one] x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-30237 Ethos Environmental, Inc. (Exact name of registrant as specified in its charter) Nevada 88-0467241 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 6800 Gateway Park San Diego, CA 92154 (Address of principal executive offices including zip code) (619) 575-6800 (Registrant’s telephone number, including area code) Paracorp Incorporated 318 N. Carson Street, Suite 208, Carson City, NV 89701 (Name and address of agent for service) 888-972-7273 (Telephone Number, including area code, of agent for service) with a copy to: SteadyLaw Group, LLP 501 W. Broadway, Suite 800 San Diego, CA 92101 Telephone (619) 399-3090 Telecopier (619) 330-1888 Table of Contents 1 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of shares outstanding of the issuer’s common stock as of the latest practicable date: 26,309,187shares of common stock, $.001 par value per share, as of August 14, 2007. Transitional Small Business Disclosure Format (check one): Yes oNo x EXPLANATORY NOTE: This Form 10-QSB/A is being filed to restate the Registrant’s Financial Statements in accordance with the Form 8-K filed on November 8, 2007.Additional changes include a more thorough discussion regarding the Registrant’s business description and the Management Discussion & Analysis. Table of Contents 2 Quarterly Report on FORM 10-QSB For The Period Ended June 30, 2007 Table of Contents Ethos Environmental, Inc. PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis or Plan of Operation 13 Item 3. Controls and Procedures 40 PART II. OTHER INFORMATION Item 1. Legal Proceedings 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. Submission of Matters to a Vote of Security Holders 41 Item 5. Other Information 41 Item 6. Exhibits 41 Table of Contents 3 PART I. Item 1. FINANCIAL STATEMENTS ETHOS ENVIRONMENTAL, INC. BALANCE SHEET (Unaudited) ASSETS June 30, 2007(Restated) CURRENT ASSETS: Cash $ 12,857 Restricted Cash 300,000 Accounts Receivable (Net of allowance for doubtful accounts) 3,955,100 Inventory 323,409 Other Current Assets 43,000 Total Current Assets $ 4,634,366 Property and Equipment, Net 5,896,499 Other Assets 399,419 Total Assets $ 10,930,284 LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES: CURRENT LIABILITIES: Accounts Payable $ 688,729 Accrued Expenses 203,113 Current Portion of Long Term Debt 1,123,153 Note Payable Related Party 115,124 Total Current Liabilities 2,130,119 Long-Term Debt, Net of Current Portion 4,750,000 Total Liabilities 6,880,119 SHAREHOLDERS’ EQUITY: Common Stock, $.0001 par value; 100,000,000 shares authorized; 23,809,187 issued and outstanding 2,381 Additional Paid-in Capital 22,082,345 Accumulated Deficit (18,034,561) Total Shareholders’ Equity 4,050,165 Total Liabilities and Shareholders’ Equity $ 10,930,284 See notes to financial statements. Table of Contents 4 ETHOS ENVIRONMENTAL, INC. STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended June 30, 2007 and 2006 2007(Restated) 2006 Revenue 2,599,962 1,380,307 Cost of Goods Sold 785,297 469,304 Gross Profit 1,814,665 911,003 Operating Expenses: Depreciation (other than in Cost of Sales, above) 5,280 0 Selling Expenses 200,226 241,526 General & Administrative 2,053,897 462,593 Debt Extinguishment (See Note 3) 6,646,171 0 Total Operating Expenses 8,905,574 704,119 Operating Income (Loss) (7,090,909) 206,884 Other Income (Expense) Other Income 35 0 Gain on sale of assets 47,929 0 Interest Expense (200,632) (157,608) Net Income (Loss) (7,243,577) 49,276 Net Income (Loss) per Common Share (basic & fully diluted) $ (0.30) $ 0.12 Weighted average shares used in per share calculation (basic & fully diluted) 23,763,000 415,616 See notes to financial statements. Table of Contents 5 ETHOS ENVIRONMENTAL, INC. STATEMENTS OF OPERATIONS (Unaudited) For the Six Months Ended June 30, 2007 and 2006 2007 (Restated) 2006 Revenue 5,297,095 2,697,943 Cost of Goods Sold 1,709,941 809,383 Gross Profit 3,587,154 1,888,560 Operating Expenses: Depreciation (other than in Cost of Sales above) 10,273 0 Selling Expenses 328,929 285,849 General & Administrative 4,570,510 952,857 Debt Extinguishment See Note 3 6,646,171 0 Total Operating Expenses 11,555,883 1,238,706 Operating Income (7,968,729) 649,854 Other Income (Expense) 35 9,089 Gain on Sale of Assets 179,003 0 Interest Expense (378,292) (223,892) Net Income (Loss) (8,167,983) 435,051 Net Income (Loss) per Common Share (basic & fully diluted) $ (0.35) $ 1.21 Weighted average shares used in per share calculation (basic & fully diluted) 23,570,744 360,494 See notes to financial statements. Table of Contents 6 ETHOS ENVIRONMENTAL, INC. STATEMENTS OF STOCKHOLDERS' EQUITY (Unaudited) For the Six Months Ended June 30, 2007 Common Stock Number of Shares Amount Additional Paid-in Capital Accumulated Deficit Total Balance at December 31, 2006 23,107,687 $2,311 $11,560,535 ($9,866,577) $1,696,269 Common stock issued for services 468,000 47 2,171,413 2,171,460 Net Income (924,407) (924,407) Balance March 31, 2007 23,575,687 $2,358 $13,731,948 ($10,790,984) $2,943,322 Common stock issued for services (restated) 483,500 48 1,908,202 1,908,250 Cancellation of shares (restated) (250,000) (25) (203,976) (204,001) Debt Extinguishment (See Note 3) 6,646,171 6,646,171 Net Income (Loss) (restated) (7,243,577) (7,243,577) Balance June 30, 2007 (restated) 23,809,187 $2,381 $22,082,345 ($18,034,561) $4,050,165 See notes to financial statements. Table of Contents 7 ETHOS ENVIRONMENTAL, INC. STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, 2007 and 2006 2007(Restated) 2006 OPERATING ACTIVITIES Net (Loss) Income (8,167,983) 435,051 Adjustments to reconcile Net (Loss) Income to Net Cash provided by (used by) operating activities: Gain on sale of assets (179,003) Depreciation 126,987 0 Common Stock issued for Services 3,875,710 194,397 Loss on Debt Extinguishment (See Note 3) 6,646,171 Changes in operating assets and liabilities: Assets: Accounts Receivable (3,627,776) (24,183) Inventory Other Current Assets Other Assets 87,506 0 (394,419) 56,653 30,500 (17,000) Liabilities: Accounts Payable and Accrued Expenses 286,454 613,605 Net cash (used) provided by Operating Activities (1,346,353) 1,289,023 INVESTING ACTIVITIES Purchase of Property & Equipment (190,983) (5,759,942) Net cash used by Investing Activities (190,983) (5,759,942) FINANCING ACTIVITIES Proceeds from sale/leaseback 737,968 0 Payments on notes receivable (23,100) 0 Proceeds from long-term debt 705,334 4,750,000 Loans from shareholders 65,124 58,930 Payments to shareholders 0 (159,828) Net cash provided by Financing Activities 1,485,326 4,649,102 Net cash (decrease) increase for period (52,010) 178,181 Cash at beginning of period 64,867 201,200 Cash at end of period 12,857 379,382 SUPPLEMENTAL NON CASH INVESTING AND FINANCING ACTIVITIES: Common stock issued for debt 0 560,106 Common stock issued for prepaid services 0 135,975 Interest paid 334,843 222,653 Taxes paid 800 3,285 See notes to financial statements. Table of Contents 8 NOTES TO FINANCIAL STATEMENTS Three months ended June 30, 2007 Note 1. Organization and Significant Accounting Policies Organization Ethos Environmental, Inc. ("the Company") manufactures and distributes fuel reformulating products that increase fuel mileage, reduce emissions, and maintain lower fuel costs. The Company is based in Southern California and sells its product, primarily in the United States, Latin America, Europe, Africa, Australia and Asia. Acquisition On April 20, 2006, Victor Industries, Inc., with the approval of its Board of Directors, executed an Agreement and Plan of Merger with San Diego, CA based Ethos Environmental, Inc., a Nevada corporation. At a meeting of shareholders of the Company held on October 30, 2006, a majority of shareholders voted in favor of the merger. On November 2, 2006, the merger was consummated. As part of the merger, the Company re-domiciled to Nevada, and changed its name to Ethos Environmental, Inc. In addition thereto, and as part of the merger, the Company set a record date of November 16, 2006 for a reverse stock split of 1 for 1,200. All of the per share data in these financial statements are presented on a post-split basis. The merger provided for a business combination transaction by means of a merger of Ethos with and into the Company, with the Company as the corporation surviving the merger. Accordingly, the comparative information presented is that of Ethos Environmental, Inc. The statements presented at December 31, 2006 were consolidated.Effective January, 2007, the wholly-owned subsidiary was distributed to a third party for no value, and so there remains no subsidiary of the Company.The statements for 2007 and forward are therefore not presented on a consolidated basis. Going Concern The Company has incurred significant losses from operations in the last two years.The Company's ability to continue as a going concern is in doubt and is dependent upon obtaining additional financing and/or achieving a sustainable profitable level of operations. The net loss incurred at December 31, 2006 and June 30, 2007 is mainly due to non-cash transactions for issuance of stock for services.For the quarter ended June 30, 2007, the non-cash transactions totaled $3,875,710 against a reported loss of $7,243,577. Management of the Company has undertaken steps as part of a plan with the goal of sustaining the Company operations for the next twelve months and beyond. These steps include: (a) attempting to raise additional capital and/or other forms of financing; (b) controlling overhead and operating expenses; and (c) continuing to increase the sales of its fuel reformulating product. There can be no assurance that any of these efforts will be successful. Interim Disclosure The interim period financial statements have been prepared by the Company pursuant to the rules and regulations of the U.S. Securities and Exchange Commission ("SEC"). Certain information and footnote disclosure normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such SEC rules and regulations. The interim period financial statements should be read together with the audited consolidated financial statements and accompanying notes for the years ended December31, 2006 and 2005, included in the Company's annual reports on Form 10-KSB. In the opinion of the Company, the unaudited financial statements contained herein contain all adjustments necessary (consisting of a normal recurring nature) to present a fair statement of the results of the interim periods presented. The results of operations for the three months ended June 30, 2007, are not necessarily indicative of the results to be expected for the entire year ending December31, 2007. Table of Contents 9 Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Actual results could differ from the estimated amounts. Revenue Recognition Revenue from the sale of fuel reformulating products is recorded when the product is shipped, the price is fixed and determinable, collection is reasonably assured, and no further obligations of the Company remain. Two customers accounted for 96% of accounts receivable at June 30, 2007 and three customers accounted for 89% of revenue for the quarter ended June 30, 2007. Stock Based Compensation The Company accounts for stock based awards in accordance with SFAS No. 123(R) “share-based payment”, which requires measurement of compensation cost for all stock-based awards at fair value on the date of grant and recognition of compensation over the service period for awards expected to vest. The fair value of stock options is determined using the Black-Scholes valuation model, which is consistent with the Company’s valuation techniques previously utilized for options in footnote disclosures required under SFAS No. 123, “Accounting for Stock Based Compensation”, as amended by SFAS No. 148, “Accounting for Stock Based Compensation Transition and Disclosure”. During the three months ended March 31, 2007, the company issued 468,000 shares of common stock.Of this total, 368,000 shares of common stock were issued for services, and 100,000 shares were issued in compliance with the Employment Agreement of Thomas W. Maher, Chief Financial Officer.The Employment Agreement was filed along with Form 8-K submitted to the SEC on December 8, 2006.These shares of stock were valued at the fair value at date of issuance for $4.54 and $5.00, respectively, and are included in general and administrative expenses. During the three months ended June 30, 2007, the company issued 483,500 shares of common stock and retired 250,000 shares of common stock.The shares issued were for services and were valued at the fair value at date of issuance for approximately $3.95, and included in general and administrative expenses. There was no cash involved in these transactions. Earnings Per Share Basic earnings per share is computed by dividing the net income available to common shareholders by the weighted average number of common shares outstanding in the period. Diluted earnings per share takes into consideration common shares outstanding (computed under basic earnings per share), as well as, any potentially dilutive common shares. There were 1,900,000warrants outstanding at June 30, 2007which are not included in the earnings per share calculation since their effect would be antidilutive due to the Company’s net loss and none in 2006.. Table of Contents 10 Note 2. Restatement of Previously Issued Financial Statements The Company has restated its balance sheet as of June 30, 2007, and the related statements of operations, stockholders’ equity, and cash flows for the three and six months ended June 30, 2007.The Company has reassessed certain accounting policies and concluded certain items had been accounted for incorrectly in the pas and has restated them accordingly. The restated items are as follows: · The Company corrected the accounting for the reverse acquisition of Victor Industries, Inc. (former name of Registrant).Since Victor Industries, Inc. was determined to meet the definition of a public shell, the transaction should be accounted for as a recapitalization.Accordingly, no goodwill or other intangible assets are recognized in conjunction with this transaction. Therefore, there was a reduction of goodwill, customer list, accumulated amortization and additional paid in capital resulting from this correction. The net effect on the statement of operations resulted in a reduction of the net loss for the amortization which had been previously recorded on the intangibles · The Company corrected the valuation of stock compensation by $646,000 for an error in valuation; · The Company corrected the accounting for a sale and leaseback transaction which resulted in a decrease to the loss of $93,562 with changes to depreciation, interest expense,and gain on sale of assets The following table presents the effects of the restatement adjustments on net loss for the three month period ended June 30, 2007: Net loss, as previously reported $(6,791,175) Restatement adjustments: Amortization of intangibles 100,036 Stock compensation (646,000) Sale and leaseback transaction 93,562 Net loss, as restated $(7,243,577) The following table presents the effects of the restatements adjustments on the Company’s previously reported financial position and results of operations as of and for the three month period ended June 30, 2007: As PreviouslyReported As Restated Revenue $ 2,599,962 $ 2,599,962 Cost of sales 728,001 785,297 Operating expenses 8,432,097 8,905,574 Other income/expense (231,039) (152,668) Net loss $ (6,791,175) $ (7,243,577) Net Loss Per Common Share $ (0.29) $ (0.30) Total current assets $ 4,634,366 $ 4,634,366 Property and intangibles, net 9,962,797 5,896,499 Other assets 368,976 399,419 Total assets $ 14,966,139 $ 10,930,284 Total current liabilities $ 2,203,985 $ 2,130,119 Long-term Debt 4,750,000 4,750,000 Stockholders’ equity 8,012,154 4,050,165 Total liabilities and stockholders’ equity $ 14,966,139 $ 10,930,284 Table of Contents 11 Note 3. Debt Extinguishment On May 23, 2007 the Company amended the loan agreement for the financing of its building by extending the maturity date to March 31, 2009, and rescinding the convertible feature.Due to the substantial modification of the agreement, the original loan is considered extinguished and a new note issued., In addition to the new note, the Company issued to the lender as consideration for the modified loan terms a warrant for 1,900,000 shares of its common stock with an exercise price of $2.50 per share. The fair value of the warrant was determined using the Black Scholes valuation model.The assumptions included an estimated term of three (3) years, volatility of 383%, discount rate of 8.25% and a dividend rate of 0%.The resulting fair value of the warrant totaled $6,646,171, which has been included in loss on debt extinguishment in the Company’s Statement of Operations for the quarter ended June 30, 2007. Note 4. Subsequent Events On or about August 7, 2007, the Company agreed to sell the land and building located at 6800 Gateway Park Drive located in San Diego, CA, as well as 2,500,000 shares of its common stock in exchange for $7,875,000.The Company’s Form 8-K filed on or about August 10, 2007 is incorporated by reference herein and provides additional details regarding this transaction. Table of Contents 12 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS AND PLAN OF OPERATION This discussion and analysis should be read in conjunction with the accompanying Financial Statements and related notes. Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of any contingent liabilities at the financial statement date and reported amounts of revenue and expenses during the reporting period. On an on-going basis we review our estimates and assumptions. Our estimates are based on our historical experience and other assumptions that we believe to be reasonable under the circumstances. Actual results are likely to differ from those estimates under different assumptions or conditions, but we do not believe such differences will materially affect our financial position or results of operations. Our critical accounting policies, the policies we believe are most important to the presentation of our financial statements and require the most difficult, subjective and complex judgments, are outlined below in ‘‘Critical Accounting Policies,’’ and have not changed significantly. In addition, certain statements made in this report may constitute “forward-looking statements”. These forward-looking statements involve known or unknown risks, uncertainties and other factors that may cause the actual results, performance, or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Specifically, 1)our ability to obtain necessary regulatory approvals for our products; and 2)our ability to increase revenues and operating income, is dependent upon our ability to develop and sell our products, general economic conditions, and other factors. You can identify forward-looking statements by terminology such as "may," "will," "should," "expects," "intends," "plans," "anticipates," "believes," "estimates," "predicts," "potential," "continues" or the negative of these terms or other comparable terminology. Although we believe that the expectations reflected-in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. The Company and Our Business Ethos Environmental, Inc. (“Ethos” or the “Company”) manufactures and distributes fuel reformulating products designed to enable fuels to burn cleaner. The products developed by the Company are proprietary and, as such, protected by the Uniform Trade Secrets Act.Our products, distributed using our registered trademark, Ethos FR®, are comprised of a unique line of fuel reformulators that consist of a blend of high quality, non-toxic, non-petroleum based esters. Ethos products are non-toxic, non-hazardous and work with any fuel and in both internal and external combustion engines, which includes cars, trucks, buses, RV’s, ships, trains and generators. Ethos products reduce fuel costs by producing a net gain in mileage above cost. Our products contain two families of esters, a group of cleaning esters and a group of lubricating esters, both of which are combined with a mineral oil base. Our products serve to clean and lubricate the internal parts of an engine without the use of petroleum-derived products commonly found in fuel additives. The main objective is to make fuels self-cleaning and self-lubricating without increasing toxic emissions.Importantly, since moving parts function more smoothly with reduced heat and friction, less engine maintenance is required and horsepower returns closer to the manufacturer specifications. Ethos products remove carbon deposits, one of the culprits that cause fuel to combust incompletely, resulting in wasted fuel that creates toxic emissions. The combination of cleaning and lubricating esters in Ethos products serve to stabilize fuel without changing its formula or specifications. Overall, our products make engines combust fuel more completely. When an engine uses each measure of fuel to the maximum degree possible, it has two very important benefits. First, it reduces fuel consumption and reduces non-combusted residues that an engine expels in the form of exhaust emissions, such as hydrocarbons, nitrogen oxides, carbon monoxide, particulate matter and other harmful products of combustion. Next, unused fuel is saved in the fuel tank, waiting to be used efficiently by the engine, instead of exhausted in the form of toxic emissions. Ethos products reduce emissions without adding any of its own components to the exhaust.EPA Laboratory tests confirm that Ethos FR® is 99.99976% clean upon ignition and ashless upon combustion. Table of Contents 13 Ethos seeks both a cleaner environment and economic success. As the name Ethos suggests, we are committed to the highest ethical standards - in the product that we sell, in the relationship with our clients, and in the conduct of our business. The Company’s approach is to sales is “one gallon at a time,” earning the trust and loyalty of each customer by providing products that perform as promised and make a positive difference in the world. Overview The mission of Ethos Environmental is to be recognized as the industry standard for high quality, non-toxic cleaning and lubricating products that increase fuel mileage and reduce emissions. Ethos’ customers exist everywhere that budgets are affected by the rising cost of fuel and where solutions are sought for the pervasive ills of air pollution. Our customers are motivated both by cost savings and environmental concerns, and it is our mission to provide products to meet their needs, risk free, and at an economic gain to every client. The management of Ethos Environmental firmly believes that the market for our product is aggressively expanding.Worldwide fuel consumption is approximately 85 million barrels per day and projected by the Energy Information Administration to continue to grow to 97 million barrels per day by 2015, and 118 million barrels per day by 2030.Much of the dramatic growth over the past decade has been fueled by the dramatic expansion of India, China and Brazil.As additional undeveloped countries begin to expand, so too will fuel consumption and the Company’s market base.In addition, consumers are becoming more sensitive to increased fuel economy as oil prices have increased eight times since the late 1990s. It is our goal to continue to aggressively build on our success in the domestic and international markets, offering the benefits of our products to companies and countries around the world.During 2006, our revenue base increased by 168% over 2005.Since 2004, the company has increased its revenue base by 450%, and by 573% since 2003.In the second quarter of 2007, sales increased by 88% over the same quarter from one year prior. The company’s management is directed to continued growth with its attention focused on comparative savings in marketing and production costs.Our attention going forward is to increase market awareness of our name and the benefits provided by our product line. During 2007, the company will be directing concerted focus to full compliance with Sarbanes-Oxley requirements, as revised in Audit Standard No. 5 for small businesses, in implementing Section 404(a) of the Act. Business Summary The mission of Ethos Environmental is to be recognized as the industry standard for high quality, non-toxic cleaning and lubricating products that increase fuel mileage and reduce these ecologically damaging emissions from vehicles, and at a price everyone can afford.The goal of the company is to make the world a better place, “one gallon at a time”. According to the Environmental Protection Agency (EPA), “The burning of fuels releases carbon dioxide (CO2) into the atmosphere and contributes to climate change [Global Warming], but these emissions can be reduced by improving your car’s fuel efficiency.”Air pollution caused by cars, trucks and other vehicles burning petroleum-based fuels is one of the most harmful and ubiquitous environmental problems. Furthermore, local accumulation in heavy traffic is the greatest source of community ambient exposure, largely because carbon monoxide is formed by incomplete combustion of carbon containing fuels. Ethos Environmental manufactures and distributes a unique line of fuel reformulators that contain a blend of low and high molecular weight esters.The product adds cleaning and lubrication qualities to any type of fuel or motor oil.The overall benefits are increased fuel mileage, reduced emissions and reduced maintenance costs as the product allows engines to perform cooler, smoother and with more vigor. Esters In the simplest terms, esters can be defined as the reaction products of acids and alcohols. Thousands of different kinds of esters are commercially produced for a broad range of applications. Within the realm of synthetic lubrication, a relatively small substantial family of esters have been found to be very useful in severe environment applications. Table of Contents 14 Esters lubricants have already captured certain niches in the industrial market such as reciprocating air compressors and high temperature industrial oven chain lubricants. When one focuses on high temperature extremes and their telltale signs such as smoking, wear, and deposits, the potential applications for the problem solving ester lubricants are virtually endless. In many ways esters are very similar to the more commonly known and used synthetic hydrocarbons or PAOs. Like PAOs, esters are synthesized form relatively pure and simple starting materials to produce predetermined molecular structures designed specifically for high performance lubrication. Both types of synthetic base stocks are primarily branched hydrocarbons which are thermally and oxidatively stable, have high viscosity indices, and lack the undesirable and unstable impurities found in conventional petroleum based oils. The primary structural difference between esters and PAOs is the presence of multiple ester linkages (COOR) in esters which impart polarity to the molecules. This polarity affects the way esters behave as lubricants in the following ways: Volatility: The polarity of the ester molecules causes them to be attracted to one another and this intermolecular attraction requires more energy (heat) for the esters to transfer from a liquid to a gaseous state. Therefore, at a given molecular weight or viscosity, the esters will exhibit a lower vapor pressure which translates into a higher flash point and a lower rate of evaporation for the lubricant. Generally speaking, the more ester linkages in a specific ester the higher its flash point and the lower its volatility. Lubricity: Polarity also causes the ester molecules to be attracted to positively charged metal surfaces. As a result, the molecules tend to line up on the metal surface creating a film which requires additional energy (load) to penetrate. The result is a stronger film which translates into higher lubricity and lower energy consumption on lubricant applications. Detergency/Dispersency: The polar nature of esters also makes them good solvents and dispersants. This allows the esters to solubilize or disperse oil degradation by-products which might otherwise be deposited as varnish or sludge, and translates into cleaner operation and improved additive solubility in the final lubricant. Biodegradability: While stable against oxidative and thermal breakdown, the ester linkage provides a vulnerable site for microbes to begin their work of biodegrading the ester molecule. This translates into very high biodegradability rates for ester lubricants and allows more environmentally friendly products to be formulated. Ethos Environmental manufactures and distributes Ethos FR, a unique combination of high-quality, non-toxic, specially designed esters that uses only the elements of carbon, hydrogen and oxygen. It significantly reduces emissions, fuel consumption, and engine maintenance costs. Ethos FR provides an immediate, cost-effective strategy for fighting air pollution caused by fossil fuels and the internal combustion engine. This combination of low molecular cleaning esters and the high molecular lubricating esters, reformulates any fuel whether it’s gasoline, diesel, methanol, ethanol, LNG, compressed natural gas or bio-diesel. When blended with fuels, Ethos FR reduces the emissions of hydrocarbons (HC), nitrogen oxides (NOx), carbon monoxide (CO), particulate matter (PM) and other harmful products of combustion. Yet, the emission of O2 is significantly increased. An EPA registered laboratory, confirms that Ethos FR is 99.99976% clean upon ignition and ashless upon combustion. Ethos FR is free of carcinogens. Ethos FR is a light colored, multi-functional fuel reformulator. It is designed for use in all fuels to increase power and mileage, dissolve gums and varnishes, lubricate upper cylinder components and keep the entire fuel system clean and highly lubricated. It is recommended for use at 1 part in 1280, which is equal to 1 fluid ounce of Ethos FR per 10 gallons of fuel. Table of Contents 15 Typical Specifications Tests Results Viscosity @ 37.8º C,CS 10.39 Viscosity @ 100º F, SSU 60.2 Specific Gravity @ 15.6/15.6ºC 0.93 API Gravity, Degrees 26.6 Flash Point, COC, ºC (ºF) 149ºC (300ºF) Color and Appearance Light, bright and clear Sediment None Ethos Environmental offers a cost-effective solution to relieve skyrocketing fuel prices and help lessen environmental regulatory pressures. Ethos products address one problem that has two side effects, wasted fuel and air pollution. Fuel burns inefficiently in an internal combustion engine and that inefficiency leads to wasted fuel transformed into toxic emissions. Ethos products make fuel burn more efficiently so it significantly improves both of the aforementioned adverse effects. Most important, the use of Ethos results in fuel cost savings to the customer. Fuel and Maintenance Costs Savings: • Increases Miles-Per-Gallon between 7% and 19% Fleet-Wide • Enhances Engine Performance by Reducing Heat Produced by Friction Fines and Downtime are Reduced Due To Air Pollution: •
